Citation Nr: 1421460	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD), major depressive disorder, and adjustment disorder.

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for irritable bowel syndrome.  

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for arthritis of the shoulders. 

8.  Entitlement to service connection for shortness of breath.  

9.  Whether new and material evidence has been received to reopen service connection for sinusitis with headaches. 


REPRESENTATION

Appellant represented by:	Joydee Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to April 1992 with service in Southwest Asia from January 20, 1991 to October 12, 1991.  The Veteran served with the Reserves until August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for arthritis of the bilateral shoulder and asthma, and determined that new and material evidence had not been received to reopen the claim for service connection for chronic fatigue syndrome, shortness of breath, PTSD, sinusitis with headaches, a cervical spine disability, a lumbar spine disability, and irritable bowel syndrome. 

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) must be applied to the Veteran's advantage in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).

In an August 2010 statement, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the February 2003 decision that denied entitlement to service connection for depressive disorder and PTSD, a lumbar disability, a cervical spine disability, chronic fatigue syndrome, and a gastrointestinal disorder.  The Board refers this claim to the AOJ for appropriate action with consideration of 38 C.F.R. § 3.156(c). 

During the course of his appeal, the Veteran requested a hearing before the Board.  In August 2013, the Veteran's attorney indicated that the Veteran wished to cancel the Board hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board notes that the RO adjudicated the matter on appeal solely as a claim for service connection for PTSD.  However, as reflected on the title page, consistent with case law, the Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record to include major depressive disorder and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, consistent with Clemons, and the current record, the Board has recharacterized the claim on appeal as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for asthma, chronic fatigue syndrome, a psychiatric disorder to include PTSD, major depressive disorder, and adjustment disorder, a cervical spine disability, a lumbar spine disability, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 11, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claims for entitlement to service connection for arthritis of the shoulders and shortness of breath and whether new and material evidence has been received to reopen the claim of service connection for sinusitis with headaches.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claims for entitlement to service connection for arthritis of the shoulders and shortness of breath and whether new and material evidence has been received to reopen the claim of service connection for sinusitis with headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 11, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claims for claims for entitlement to service connection for arthritis of the shoulders and shortness of breath and whether new and material evidence has been received to reopen the claim of service connection for sinusitis with headaches.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal of the claims for entitlement to service connection for arthritis of the shoulders and shortness of breath and whether new and material evidence has been received to reopen the claim of service connection for sinusitis with headaches is dismissed.



REMAND

As noted in the Introduction, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied and that VA must reconsider the claims of service connection for service connection for asthma, chronic fatigue syndrome, a psychiatric disorder to include PTSD, major depressive disorder, and adjustment disorder, a cervical spine disability, a lumbar spine disability, and irritable bowel syndrome on a de novo basis.  The evidence received since the previous final decisions dated in February 2003 and March 2005 includes official service treatment records that are relevant to the claims of service connection and existed at the time of the February 2003 and March 2005 decisions, but were not associated with the claims file at that time.  Review of the Veteran's virtual VA file shows that the service treatment records were associated with the file in April 2014.  Thus, the earlier decisions are not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claims for service connection must be reconsidered.  It is now incumbent upon the AOJ to readjudicate these claims on its underlying merits, i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to in the first instance, unless this claim is granted.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Review of the virtual file further shows that the RO has scheduled the Veteran for VA examinations in May 2014.  The VA examination findings are pertinent and relevant to the claims on appeal.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)-(3).  The RO/AMC should also conduct a search for any outstanding VA treatment records from the VA Healthcare System in Georgia showing treatment of the claimed disabilities from February 2014.  Id.   
  
A VA treatment record dated in June 2010, a new patient evaluation, indicates that the Veteran reported that he received treatment through the Tricare health services.  The record shows that the Veteran has submitted some Tricare treatment records in support of his claims.  The Board finds that the RO/AMC should specifically ask the Veteran if he seeks medical treatment through the Tricare medical system for the claimed disabilities and if so, the RO/AMC should make an attempt to obtain copies of the Tricare treatment records.  The Board also finds that the RO/AMC should make a further request to the National Personnel Records Center (NPRC) and any other appropriate records repository for any additional Reserves service treatment records including Tricare treatment records dated from 1992 to August 2011.  38 U.S.C.A. § 5103A(b)(1)-(3).

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records that may substantiate the claims for service connection.  The RO/AMC should make an attempt to obtain copies of any treatment records from a treatment source identified by the Veteran. 

In an August 2010 statement, the Veteran raised the issue of whether there was CUE in the February 2003 decision that denied entitlement to service connection for depressive disorder and PTSD, a lumbar disability, a cervical spine disability, chronic fatigue syndrome, and a gastrointestinal disorder.  The Board refers this claim to the AOJ for appropriate action with consideration of 38 C.F.R. § 3.156(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC and/or any other service agency or records repository deemed appropriate and request a search for any Reserves service treatment records dated from 1992 to August 2011, to include any Tricare treatment records. 

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the claimed disabilities since 1992.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  The letter should request, if necessary, signed authorizations, to enable VA to obtain the Veteran's Tricare treatment records dated from 1992 to present.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Obtain the Veteran's VA treatment records from the VA Healthcare System in Georgia showing treatment of the claimed disabilities from February 2014 to include copies of the examination reports for the VA examinations scheduled in May 2014 or thereafter.  

4.  Following the completion of the foregoing, adjudicate that claims for service connection for asthma, chronic fatigue syndrome, a psychiatric disorder to include PTSD, major depressive disorder, and adjustment disorder, a cervical spine disability, a lumbar spine disability, and irritable bowel syndrome on the merits with consideration of 38 C.F.R. § 3.156(c).  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


